IN THE SUPREME COURT OF THE STATE OF DELAWARE

 COREY LEWIS,                            §
                                         §
          Defendant Below-               §   No. 47, 2016
          Appellant,                     §
                                         §
          v.                             §   Court Below—Superior Court
                                         §   of the State of Delaware
 STATE OF DELAWARE,                      §
                                         §   Cr. ID 1306017893
          Plaintiff Below-               §
          Appellee.                      §

                             Submitted: March 4, 2016
                              Decided: April 26, 2016

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                   ORDER

      This 26th day of April 2016, upon consideration of the appellant’s

opening brief and the State’s motion to affirm, it appears to the Court that:

      (1)       The appellant, Corey Lewis, filed this appeal from the Superior

Court’s denial of his motion for correction of sentence. The State has filed a

motion to affirm the judgment below on the ground that it is manifest on the

face of Lewis’ opening brief that his appeal is without merit. We agree and

affirm.

          (2)   The record reflects that Lewis pled guilty on December 2, 2013

to one count each of Carrying a Concealed Deadly Weapon and Possession of

a Deadly Weapon by a Person Prohibited. The State moved to declare Lewis
to be a habitual offender under 11 Del. C. § 4214(a). The Superior Court

granted the motion and sentenced Lewis as a habitual offender on February

14, 2014 to a total period of sixteen years at Level V incarceration, to be

suspended after serving thirteen years for decreasing levels of supervision.

Lewis did not appeal.

         (3)     In November 2015, Lewis filed a motion for correction of illegal

sentence, alleging that his prior felony convictions were not all violent

felonies and, therefore, he could not legally be sentenced as a habitual

offender. The Superior Court denied the motion because it was untimely and

because Lewis’ sentence had been entered pursuant to a plea agreement and

the sentence was appropriate. This appeal followed.

         (4)     In his opening brief on appeal, Lewis argues that the Superior

Court erred in treating his motion for correction of sentence under Superior

Court Criminal Rule 35(a) as a motion for modification of sentence under

Rule 35(b). He also contends that the Superior Court erred in denying his

motion because his sentence as a habitual offender is illegal.

         (5)     We review the Superior Court’s denial of a motion for correction

sentence under Rule 35(a) for abuse of discretion, although questions of law

are reviewed de novo.1 Under Rule 35(a), a sentence is illegal if it exceeds

1
    Fountain v. State, 2014 WL 4102069, at *1 (Del. Aug. 19, 2014).


                                             2
statutory limits, violates double jeopardy, is ambiguous with respect to the

time and manner in which it is to be served, is internally contradictory, omits

a term required to be imposed by statute, is uncertain as to the substance of

the sentence, or is a sentence that the judgment of conviction did not

authorize.2

         (6)     As to Lewis’ first claim, it appears that the Superior Court

mistakenly treated Lewis’ motion as a motion for modification of sentence

under Rule 35(b), rather than a motion for correction of sentence under Rule

35(a). Although the Superior Court erred in holding that Lewis’ motion was

time-barred, we nonetheless affirm the Superior Court’s denial of the motion

on the independent and alternative ground that the motion lacked merit under

Rule 35(a).3

         (7)     Lewis’ argument that he could not be sentenced as a habitual

offender because his prior felony convictions were not all violent felonies

simply has no merit. Lewis was sentenced as a habitual offender under 11

Del. C. § 4214(a). Section 4214(a) provides that “[a]ny person who has been

3 times convicted of a felony … under the laws of this State, and/or any other

state … who shall thereafter be convicted of a subsequent felony of this State
2
    Brittingham v. State, 705 A.2d 577, 578 (Del. 1998).
3
  Unitrin, Inc. v. American Gen. Corp., 651 A.2d 1361, 1390 (Del. 1995) (noting that the
Delaware Supreme Court may affirm a trial court’s judgment for reasons different than
those articulated by the trial court).


                                              3
is declared to be an [sic] habitual offender….”4 Section 4214(a) does not

require that predicate felonies be designated as “violent” felonies under 11

Del. C. § 4201(c). Lewis’ qualifying felonies for habitual offender sentencing

included all of his felony convictions. His claim to the contrary has no merit.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                              Justice




4
    11 Del. C. § 4214(a) (2015).


                                       4